Citation Nr: 0920190	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-37 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the lumbar spine prior to 
December 16, 2008.

2.  Entitlement to a rating higher than 40 percent for 
degenerative joint disease of the lumbar spine since December 
16, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to 
August 1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied the 
Veteran's claim for greater than a 20 percent rating for 
degenerative joint disease of the lumbar spine.  In November 
2006, the Board remanded the matter for further notification, 
evidentiary development, and adjudication.  In January 2009, 
the Appeals Management Center (AMC) re-adjudicated the claim 
and awarded an increased rating of 40 percent for 
degenerative joint disease of the lumbar spine from December 
16, 2008.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in July 2006.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  For the period prior to December 16, 2008, the Veteran's 
service-connected degenerative joint disease of the lumbar 
spine was manifested by no worse than moderate limitation of 
motion when pain on motion is taken into consideration.

2.  For the period from December 16, 2008, the Veteran's 
service-connected degenerative joint disease of the lumbar 
spine has equated to limitation of forward flexion of the 
thoracolumbar spine to 30 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to December 16, 2008, the criteria 
for a rating higher than 20 percent for degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5237, 5242 (2008).

2.  For the period from December 16, 2008, the criteria for a 
rating higher than 40 percent for degenerative joint disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5292, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 
5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  In this respect, through August 2003 and 
November 2006 notice letters, the RO notified the Veteran of 
the legal criteria governing his claim and the evidence 
needed to support his claim.  Thereafter, the Veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the Veteran has received notice of the information and 
evidence needed to substantiate his claim and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the August 2003 and November 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2003 and 
November 2006 letters.

Here, however, the duty to provide notice relating to the 
Veteran's claim for an increased rating for degenerative 
joint disease of the lumbar spine was not fully satisfied 
pursuant to Vazquez-Flores, supra, prior to the initial 
unfavorable decision by the RO.  Preliminarily, the Board 
notes that the notice provided in this case was issued prior 
to the decision in Vazquez-Flores.  As such, it does not take 
the form prescribed in that case.  Nevertheless, lack of harm 
may be shown (1) when any defect was cured by actual 
knowledge on the part of the claimant; (2) when a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) when a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the veteran a letter in August 2003 that 
requested that the Veteran provide evidence describing how 
his disability had increased in severity.  A subsequent 
notice letter sent in November 2006 notified the Veteran that 
disability ratings are assigned based, in part, on the 
severity of symptoms and their impact on employment.  The 
November 2006 letter further requested that the Veteran 
submit evidence of the severity of his symptoms, including 
"statements from other individuals who are able to describe 
from their knowledge and personal observations in what way 
[his] disability has become worse."  In addition, the 
Veteran was questioned about the effect of his disability on 
his daily life at the August 2003 and December 2008 VA 
examinations performed in association with this claim.  At 
his July 2006 hearing, the Veteran further testified to the 
effect of his disability on daily life.  The Board thus finds 
that the notice provided in the August 2003 and November 2006 
letters, along with the Veteran's testimony at his July 2006 
hearing and his responses to the questioning at the August 
2003 and December 2008 VA examinations regarding the effect 
of his disability on his daily life, show that the Veteran 
had actual knowledge that medical and lay evidence was 
required to show an increase in severity, including the 
impact on his daily life. 

The Board notes that, prior to the initial adjudication of 
the claim, VA did not provide the Veteran with specific 
notice of the criteria necessary for entitlement to a higher 
disability rating, as required by Vazquez-Flores, supra.  The 
Board notes, however, that the Veteran was later given notice 
of the exact criteria on which his disability is rated via a 
August 2004 statement of the case.  Further, the November 
2006 notice letter provided notice to the Veteran that a 
disability rating would be determined by application of the 
ratings schedule and relevant diagnostic codes based on the 
extent and duration of the signs and symptoms of his 
disability and their impact on his employment.  See Vazquez-
Flores, supra.  The ratings schedule is the sole mechanism by 
which a Veteran can be rated, excepting only referral for 
extra-schedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.  As noted above, 
degenerative joint disease of the lumbar spine is rated under 
38 C.F.R. § 4.71a (2003), in effect at the time the Veteran 
filed the instant claim, or the current General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235-5243, 38 C.F.R. § 4.71a (2008).  The Veteran was 
notified of the pertinent criteria under both new and old 
codes in the statement of the case sent to him in August 
2004.

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Court in Vazquez-Flores.  The Board 
concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  Treatment records from the Southeast 
Louisiana Veterans Health Care System have been obtained and 
associated with the Veteran's claims file.  Additionally, the 
Veteran was provided VA examinations in August 2003 and 
December 2008, the reports of which are of record.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

The Veteran is seeking a disability rating in excess of 20 
percent for service-connected degenerative joint disease of 
the lumbar spine for the period prior to December 16, 2008, 
as well as a higher rating for his degenerative joint disease 
of the lumbar spine as of December 16, 2008, at which time 
his rating was increased to 40 percent. 

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its September 2003 rating decision, the RO evaluated the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine in accordance with the criteria set forth in the 
rating schedule in effect at the time of the Veteran's claim.  
In that connection, the Board notes that in the September 
2003 decision, the RO gave specific consideration to 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  In its August 2004 statement of the case (SOC), the 
RO addressed the Veteran's disability under both prior 
Diagnostic Code 5295 and the rating criteria that became 
effective during the pendency of the claim.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2004).  In accordance with the 
RO's evaluation, the Board will consider the Veteran's 
disability under criteria in effect at the time the Veteran 
filed the claim for increase, and under criteria currently in 
effect for disabilities of the spine.

In that connection, the Board notes that, effective September 
26, 2003, the rating schedule for evaluation of that portion 
of the musculoskeletal system that addresses disabilities of 
the spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2008)).

VA must consider the Veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997).  See also VAOPGCPREC 3-00 (April 10, 2000) 
and 7-03 (Nov. 19, 2003).  In its August 2004 statement of 
the case, the RO considered the Veteran's claim in light of 
both the former and revised rating criteria, and provided 
notice of the same.

With respect to the rating criteria in effect prior to 
September 26, 2003, under Diagnostic Code 5292, a 20 percent 
rating is warranted for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  The Board notes 
that a 40 percent rating is the maximum rating available 
under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Under prior Diagnostic Code 5295, a 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spin to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent rating is the maximum rating available 
under Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A higher evaluation under other schedular 
provisions for evaluating spine disabilities is not possible 
absent intervertebral disc syndrome, fracture of the 
vertebra; complete bony fixation (ankylosis) of the spine in 
an unfavorable angle, with marked deformity and involvement 
of major joints or without other joint involvement; or 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, and 5289, 5293 (2003).

The change to criteria pertinent to rating the spine, 
effective September 26, 2003, renumbered all of the spine 
diagnostic codes and provides for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a (2008).  
Furthermore, under the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243), the General Rating Formula provides that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis or the entire thoracolumbar spine warrants a 40 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Id.

Additionally, the regulation includes several notes.  Note 
(1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Relevant medical evidence of record consists of VA medical 
examinations conducted in August 2003 and December 2008, as 
well as post-service VA treatment records from the Southeast 
Louisiana Veterans Health Care System.  Records from the 
Veteran's ongoing treatment at the VA facility reflect that 
he complained of low back pain during an August 2003 
treatment visit and has been seen for complaints of back pain 
on multiple occasions since that time.  At a June 2004 
treatment visit, the Veteran again complained of low back 
pain.  At that visit, the Veteran was found to have a limited 
range of motion in his lumbosacral spine; he was unable to 
extend his spine and had forward flexion only of "fingertips 
to knee level."  He was diagnosed with spondylosis and low 
back pain and prescribed oral medications to treat the pain.  
Since that time, the Veteran has continued to seek treatment 
at the VA facility for pain in his back.

Report of the August 2003 VA examination reflects that the 
Veteran complained of pain in his lower back.  The examiner 
noted that the Veteran had normal posture and normal gait, 
with no evidence of muscle spasm or atrophy.  The examiner 
further found that the Veteran had normal reflexes and a 
normal range of motion.  Radiological examination revealed 
mild degenerative changes "of a physiologic nature," and 
the examiner concluded that the Veteran had shown a "normal 
... lumbar" spine.  

The December 2008 examination report reflects that the 
Veteran complained of pain in the lumbosacral region, with 
distribution to both lower extremities and occasional 
paresthesias.  The Veteran further complained of flare-ups 
with physical activity, lasting about 15 to 20 minutes daily 
and alleviated by resting.  The examiner noted that the 
Veteran did not use a brace or assistive device and was able 
to walk about 10 minutes or one block.  He was noted to be 
unable to participate in recreation activities and was 
limited in his ability to drive.  Physical examination 
revealed that the Veteran displayed kyphotic posture and had 
an antalgic gait.  Range of motion testing revealed extension 
of the back to 5 degrees and flexion to 30 degrees.  The 
Veteran was found to have 20 degrees of lateral movement to 
the right and 15 degrees to the left.  Rotation was to 20 
degrees to the right and to 15 degrees to the left.  The 
examiner noted pain on the end range of all motions in the 
testing, but no additional limitation of motion was noted on 
repetitive use.  The examiner found no paralumbar spasms but 
noted moderate guarding and tenderness in the lumbosacral 
region as well as kyphosis.  No other spinal abnormalities or 
ankylosis were noted.  Neurological evaluation revealed that 
the Veteran's sensation was intact in both lower extremities; 
he was also found to have no muscular atrophy of the lower 
extremities, with normal tone and fair strength.  His 
reflexes were found to be "sluggish but symmetrical."  The 
examiner found no evidence of intervertebral disc disease.  
The examiner diagnosed the Veteran with degenerative joint 
disease with chronic moderately severe lumbosacral strain.

Following a review of the treatment records, the examination 
reports, and the noted findings, the Board does not find that 
a rating in excess of 20 percent for the Veteran's 
degenerative joint disease of the lumbar spine is warranted 
under either the old or the new criteria for the period prior 
to December 16, 2008.  

The Board notes that the medical evidence demonstrates that 
the Veteran has consistently complained of pain in his lumbar 
spine to his VA treatment providers and examiners.  In the 
above-noted VA examination, the Veteran reported back pain 
that affected his ability to walk and engage in recreational 
activities.  However, following its review of the medical 
evidence of record, the Board simply does not find that, 
prior to December 16, 2008, the symptoms of the Veteran's 
degenerative joint disease of the lumbar spine warrant a 
rating in excess of 20 percent under either former Diagnostic 
Code 5292 or 5295 (2003).  The Board notes in that connection 
that, prior to December 16, 2008, there is simply no evidence 
in the record to support a finding that the Veteran's 
limitation of motion of the lumbar spine is severe, which 
would warrant a 40 percent evaluation under Diagnostic Code 
5292.  In this case, the Board finds that any restriction in 
the Veteran's range of motion of his lumbar spine had not 
been identified as severe prior to December 16, 2008.  The 
Board concedes, as claimed by the Veteran in his July 2006 
hearing and discussed in the Board's November 2006 remand, 
that the August 2003 VA examination did not provide an 
accurate representation of the Veteran's disability.  
However, even when the findings of the August 2003 VA 
examiner are not considered, the Board finds that the 
Veteran's degenerative joint disease of the lumbar spine does 
not warrant a rating in excess of 20 percent prior to 
December 16, 2008.  The only other medical evidence from this 
period is an August 2003 treatment note reflecting the 
Veteran's complaint of back pain and a June 2004 treatment 
note in which the Veteran was diagnosed with lower back pain 
and spondylosis of the lumbosacral spine and was noted to 
have some limitation of range of motion.

The Board notes here that the terms "moderate" and 
"severe" in the context of Diagnostic Code 5292 are not 
defined by regulation.  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board thus concludes that, prior to December 16, 2008, the 
Veteran's limitation of motion caused by his degenerative 
joint disease of the lumbar spine sprain was no worse than 
"moderate" under prior Diagnostic Code 5292, thus 
warranting no more than a 20 percent evaluation under that 
Diagnostic Code.  In this case, the Board has taken into 
consideration the Veteran's complaints of pain and limitation 
of motion and finds, in light of the lack of medical evidence 
showing severe limitation of motion, that the Veteran's pain 
and its effect on his range of motion prior to December 16, 
2008, was properly contemplated by the 20 percent schedular 
rating assigned by the RO, based on Diagnostic Code 5292 
(2003).  The Board further finds that nothing in the record 
suggests that pain, weakness, or functional loss equates to 
more than moderate limitation of motion as considered by 
Diagnostic Code 5292, even taking into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca, 8 Vet. App. at 204-06.  The Board thus concludes 
that, prior to December 16, 2008, a rating in excess of the 
assigned 20 percent is not warranted under prior Diagnostic 
Code 5292.

As noted above, a rating of 40 percent is warranted under 
prior Diagnostic Code 5295 for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation in forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Here, there is no evidence in the Veteran's medical 
records to suggest that he had listing of the spine, a 
positive Goldthwaite's sign, or loss of lateral motion.  The 
Board acknowledges that at the Veteran's June 2004 VA 
treatment visit, he was noted to have spondylosis of the 
lumbar spine and some limitation of forward flexion, bending 
the "fingertips to knee level."  However, there is no 
evidence to suggest that the Veteran has at any time 
displayed abnormal mobility on forced motion or that his 
limitation of forward bending from a standing position would 
be categorized as "marked" under prior Diagnostic Code 
5295.  Given the absence of such findings in the medical 
evidence noted above, the Board further finds that, prior to 
December 16, 2008, the criteria for a evaluation of 40 
percent under prior Diagnostic Code 5295 are likewise not 
met. 

Additionally, the Board finds that, prior to December 16, 
2008, the medical evidence does not show that the Veteran's 
disability was manifested by favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine 30 degrees or less, to warrant a 40 
percent rating under the General Rating Formula.  Even taking 
into account the Veteran's pain as considered by 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as discussed above, the Veteran 
would warrant no more than a 20 percent rating under the 
revised criteria prior to December 16, 2008.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242; DeLuca, 8 Vet. App. at 
204-06.  

As such, the Board finds that consideration of the Veteran's 
service-connected degenerative joint disease of the lumbar 
spine under the former and revised criteria for limitation of 
motion of the lumbar spine and lumbosacral strain does not 
support a rating higher than 20 percent for the period prior 
to December 16, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine for the period prior to December 16, 2008.  In 
this case, although there is radiological evidence of 
degenerative changes (arthritis) of the spine, the Veteran is 
being rated for limitation of motion of the thoracolumbar 
spine associated with such degenerative changes.  In 
addition, as noted above, the Veteran has not been diagnosed 
with, nor is he service-connected for, intervertebral disc 
syndrome.  As such, the Board cannot assign a rating under 
such criteria.

With regard to the Veteran's disability since December 16, 
2008, and a rating in excess of 40 percent, the medical 
evidence during this period includes the December 16, 2008, 
report of VA examination.  Following a review of the 
examination report and the noted findings, the Board finds 
that a rating in excess of 40 percent for the Veteran's 
degenerative joint disease of the lumbar spine is not 
warranted, under either prior or current diagnostic codes 
relating to his disability.  In that connection, the Board 
notes that a 40 percent rating is the highest rating 
available under both prior Diagnostic Codes 5292 and 5295 and 
the current general rating criteria.  To warrant a 50 percent 
rating or above under either the current or former criteria, 
a diagnosis of ankylosis of the spine is required.  As noted 
above, the Veteran has not been shown at any time to have 
ankylosis; he is thus not entitled to a higher rating under 
prior Diagnostic Codes or the current new General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242 (2008).

The Board is cognizant, as discussed above, that evaluations 
of the Veteran's spine reflect painful motion.  Most 
recently, repetitive testing of the Veteran's lumbar spine 
conducted at his December 16, 2008, VA examination revealed 
flexion to 30 degrees and extension to 5 degrees, with pain 
at the end ranges of motion and no additional limitation of 
motion on repetition.  In this case, the Board has taken into 
consideration the Veteran's complaints of pain but finds, in 
light of the fact that the Veteran is being rated for 
limitation of motion of the spine, that any such pain and its 
effect on the Veteran's range of motion is contemplated in 
the 40 percent rating assigned from December 16, 2008.  
Therefore, the Board simply does not find that a rating 
higher than 40 percent for the period from December 16, 2008, 
based on any additional functional loss under 38 C.F.R. 
§§ 4.40, 4.45, or 4.59, is warranted under the rating 
criteria.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine.  In this case, while there is radiological 
evidence of degenerative changes of the lumbosacral spine, 
the Veteran is being rated for limitation of motion of the 
lumbosacral spine associated with such degenerative changes.  
The Board also notes, as discussed above, that there is no 
evidence that the Veteran's degenerative joint disease of the 
lumbar spine has resulted in disability comparable to 
ankylosis, rendering a higher rating inappropriate under the 
current General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5237 (2008).  

Further, although the new rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code, in this 
case, the Board finds that no objective neurologic 
abnormalities have been demonstrated at any time during the 
pendency of the Veteran's appeal.  Specifically, although the 
Veteran subjectively reported in the December 2008 
examination that he experienced pain radiating down his lower 
extremities and noted occasional paresthesia, the December 
2008 examiner did not indicate any objective neurologic 
abnormalities and, after conducting a neurological 
examination, noted that the Veteran's sensation was normal in 
his lower extremities and that he had normal muscle tone, 
fair strength, and sluggish but symmetrical reflexes.  38 
C.F.R. § 4.71a.

For all the foregoing reasons, the Board finds that for the 
period prior to December 16, 2008, the Veteran's service-
connected degenerative joint disease of the lumbar spine 
warrants no more than a 20 percent rating.  From December 16, 
2008, the Veteran's service-connected degenerative joint 
disease of the lumbar spine warrants no more than a 40 
percent rating.  38 C.F.R. §§ 3.655, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims for ratings higher than identified by this decision, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine for the period prior to December 
16, 2008, is denied.

A rating in excess of 40 percent for degenerative joint 
disease of the lumbar spine from December 16, 2008, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


